Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2014

                                       No. 04-14-00078-CV

              RIVER CITY CARE CENTER, INC. d/b/a River City Care Center,
                                  Appellant

                                                 v.

                                         Betty TAYLOR,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15814
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        The reporter’s record was due to be filed in this appeal on March 7, 2014. The court
reporter responsible for preparing the record, Ms. Judith A. Stewart, was previously granted an
additional thirty day extension to file the record, extending the deadline for filing the record to
April 7, 2014. The record has not been filed. It is therefore ORDERED that Ms. Stewart file the
record in this court no later than May 7, 2014. If the record is not received by such date, an order
may be issued directing Ms. Stewart to appear and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Judith A. Stewart by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery. Because “[t]he trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c),
the clerk of the court is directed to serve a copy of this order on the Honorable Barbara Hanson
Nellermoe, Judge of the 37th Judicial District Court.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court